DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 24, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-3, 6-11 and has canceled claims 4, 5, 12-13, and 19-20.  
Claims 1-3, 6-11, 14-18 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 has been amended to include the phrase “difference between a wavelength of the first order maximum diffraction efficiency the negative first order maximum efficiency is 100 nm or less”  that is not fully supported by the specification of originally filed.  It is noted of all the Figures disclosed in the specification, the wavelength difference between the first order (red light) and negative first order (blue light) is more than 100 nm.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to include the phrase “at least two types of factor elements” that is confusing and indefinite since it is not clear what explicitly structure is referred here as the “types of factor elements”?  The scopes of the claim are unclear and indefinite.  
The scopes of the claim 9 are really confusing that makes the scopes of the claim unclear.  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Kuramochi et al (PN. 6,045,228).  
Claim 1 has been significantly amended to necessitate the new grounds of rejection.  
Kuramochi et al teaches a diffraction grating  (101, Figures 1-3, 5A ) serves as the light modulation element that is comprised of a diffraction grating serves as the factor element that modulates a phase of incident reproduction light so as to reproduce light image wherein the factor element has uneven surface, (Figures 2 and 3).  The diffraction grating or factor element having a first order maximum diffraction efficiency with a wavelength band of red light, (implicitly has a wavelength band of 620 nm to 750 nm), which is in the wavelength band of 380 nm to 780 nm.  The factor element also has a negative first order maximum diffraction efficiency with a wavelength band of blue light (implicitly has a wavelength band of 450 to 495 nm), which is in the wavelength band of 380 nm to 780 nm, (please see column 3, lines 50-60).  
This reference does not teach explicitly that the diffraction efficiencies for the first order and negative first order each has a full width at half maximum of 200 nm or less.  However as shown in Figure 5A, the diffraction efficiencies for the first order and negative first order diffracted light has a wavelength bands in 620 nm to 750 nm (for red light) and in 450 to 495 nm (for blue light) respectively, which either implicitly or obvious modification by one skilled in the art to have the diffraction efficiencies each has a full width at half maximum of 200 nm and less for the benefit making the first order and negative first order diffracted lights have sharped wavelengths.  
It is further implicitly true or obvious to one skilled in the art to modify the diffraction grating or the factor element to allow the first order diffracted light and negative first order diffracted light to reproduce images for the benefit of allowing different color images be reproduced.  
With regard to amended claim 2, Kuramochi et al teaches that the uneven surface of the factor element has a different height of three or more steps, (please see Figures 2 and 3).  As shown in Figure 5A, there is no other local maximum value of the diffraction efficiency that is half or more of the first order maximum diffraction efficiency and the negative first-order maximum diffraction efficiency in the wavelength band of from 380 nm to 780 nm (i.e. from blue light to red light).  
With regard to amended claim 6, Kuramochi et al teaches that the first order maximum diffraction efficiency is located at red light (wavelength in the range of 620 nm and 750 nm) and the negative first order maximum diffraction efficiency is located at blue light (wavelength in the range of 450 to 495 nm), which means the difference between the wavelengths is at least 125 nm.  This reference does not teach explicitly that the difference is 100 nm or less, however the instant application is also not supported by the specification.  This feature is rejected under 35 USC 112 first paragraph, for the reasons stated above.  
With regard to amended claim 7, Kuramochi et al teaches that there is no other location maximum value of the diffraction efficiency that is half or more of the first order maximum diffraction in the wavelength band from 380 nm to 780 nm and there is no other location maximum value of the diffraction efficiency that is half or more of the negative first-order maximum diffraction efficiency in the wavelength band from 380 nm to 780 nm, (please see Figure 5A).  
With regard to amended claims 10 and 11, Kuramochi et al teaches that the factor element has an uneven surface and at least one of the wavelength distribution of first order diffracted light has a local maximum value of the diffraction efficiency in at least one of the wavelength band from 380 nm to 600 nm, (please see Figure 5A, the negative first order diffracted light).  
With regard to claims 15 and 16, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  It is within general level of skill in the art for one skilled in the art to design the light image representing information based on at least one of a letter, a symbol and a picture.  

Claims 3, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al as applied to claim 1 above, and further in view of the US patent application publication by Drinkwater (US 2005/0270604 A1).
The diffraction grating taught by Kuramochi et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 3, this reference does not teach explicitly to have at least two or more types of factor elements. The scopes of the claim however are not definite for the reasons of rejection set forth above, (i.e. 35 USC 112 second paragraph).  In particularly, it is not clear what considered to be “types”.  This claim therefore can only be examined in the broadest interpretation.  Drinkwater in the same field of endeavor teaches a diffractive device that is comprised of a plurality of diffractive elements serves as a plurality of factor elements that each may have different orientations or may have maximum diffraction efficiency for different wavelengths, (please see Figures 11, 12, and 23).  It would then have been obvious to one skilled in the art to apply the teachings of Drinkwater to make the optical device having more than two factor elements or diffractive elements that have different orientations or different diffraction efficiency for different wavelength for the benefit of having different diffraction properties.  
With regard to claim 14, Kuramochi et al teaches that the factor element is a diffractive optical element but does not teach explicitly that it may be a Fourier hologram.  Drinkwater et al teaches that the diffraction grating may be a hologram element.  It would then have been obvious to make the diffraction grating also a holographic diffraction grating for the benefit of making it by an art well known manner.  Although this reference does not teach explicitly that the hologram is a Fourier hologram, such modification is considered obvious to one skilled in the art since whether the hologram is Fourier hologram or not it achieves the same function as claimed.  
With regard to claim 17, Drinkwater teaches that the holographic diffraction may be made with a substrate with a recording medium with the holographic diffraction grating formed in the recording medium, (please Figure 11). The holographic diffractive grating may be formed in an opening portion of a substrate, (please see Figure 8).  


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Ogino (PN. 5,801,795).  
Claim 8 has been amended to necessitate the new ground of rejection.  
Ogino teaches a display serves as the light modulation element that is comprised of a single plate (28, Figures 7, 8, 10 and 11) serves as the factor element that modulates a phase of incident reproductive light so as to reproduce a light image wherein the factor element has an uneven surface with a different height of three or more steps, (27, please see Figures 7, 8, 10 and 11).  The factor element or the plate reproduces a first light image with light including light having a first wavelength (R, red wavelength) and reproduces a second light image (B) with light including light having a second wavelength (such as blue wavelength) different from the first wavelength.  
	This reference teaches that the first image light and second image light may be separated from the green light (G) with an equal angle () which means they are separated symmetrically with respect to the green image light which is in the direction of the incident reproduction light, (with regard to the amendment).  However this reference does not teach explicitly about “point symmetry about the incident reproduction light”, but since the first light image and the second image light is symmetric with respect to the incident reproduction light (i.e. green light direction), the images reproduced by the first light image and the second light image may be of point symmetry to produce specific image display.  
	With regard to claim 18, Ogino teaches the display apparatus comprises a liquid crystal display serves as the light modulation element.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogino as applied to claim 8 above, and further in view of US patent issued to Kuramochi et al (PN. 6,045,228).
Claim 9 has been amended to necessitate the new ground of rejection.  
The display taught by Ogino as described in claim 8 above has met all the limitations of the claim.  
With regard to claim 9, Ogino teaches that the diffractive element may be designed to have diffracted light only in the first diffracted order, (please see Figure 3, column 1, lines 57-63), which means that the diffractive element may be designed to have a maximum diffraction efficiency in the first order diffracted light.  
This reference however does not teach explicitly that the factor element has a maximum diffraction efficiency in wavelength band from 380 nm to 780 nm and the wavelength distribution in the negative first order diffracted light with a local maximum value in the wavelength band of 680 nm to 780 and the other one of the wavelength distribution of the first order diffracted light and the wavelength distribution of the negative first order diffracted light with local maximum value in a wavelength band of less than 680 nm.  The scopes of the claim are confusing and rejected under 35 USC 112, second paragraph.  The claim can only be examined in the broadest interpretation.  
Kuramochi et al in the same field of endeavor teaches an optical diffraction grating wherein the diffraction grating or factor element having a first order maximum diffraction efficiency with a wavelength band of red light, (implicitly has a wavelength band of 620 nm to 750 nm), which is in the wavelength band of 380 nm to 780 nm.  The factor element also has a negative first order maximum diffraction efficiency with a wavelength band of blue light (implicitly has a wavelength band of 450 to 495 nm), which is in the wavelength band of 380 nm to 780 nm, or less than 680 nm (please see column 3, lines 50-60).  
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.  The newly amended claims have been examined and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended claims that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872